DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1,2,4,5,6,7,17,18,19,21,22,23,24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 2019/0215862).
Claims 1,17 and 18
	Kim et al discloses a system information transmission method applied to a user terminal (UE) and a software in a computer readable medium executed by a processor (paragraph [0181] comprising:
sending a system information request to a base station through an uplink message in a random access procedure (paragraph [0103] describes transmitting a request for system information SI);
not setting a cell-radio network temporary identifier (C-RNTI), and receiving system information corresponding to the system information request sent by the base station, if the random access procedure is successful (paragraph [0105] describes deletes a temporary C-RNTI if the random access procedure is successfully completed).


    Kim et al discloses sending the system information request to the base station through a message Msgl or Msg3 in the random access procedure (paragraph [0103] describing transmitting a msg3).

Claims 4,5,21.
Kim et al discloses not setting the C-RNTI if the random access procedure is successful comprising :not setting the C-RNTI, if the random access procedure is successful (paragraph [0105] describes deletes a temporary C-RNTI if the random access procedure is successfully completed) and the random access procedure is triggered by a predetermined trigger event (step 1e-30 in Fig.1E, showing SI request).

Claims 6,22,23. 
Kim et al discloses a system information request event based on an Msgl in the random access procedure or a system information request event based on an Msg3 in the random access procedure.  See step 1e-30 including msg3.

Claims 7,24. 
Kim et al discloses  not setting the C-RNTI if the random access procedure is successful comprises:
not setting the C-RNTI, and discarding the Temporary C-RNTI, if the random access procedure is successful (paragraph [0105] describes deletes a temporary C-RNTI if the random access procedure is successfully completed).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0215862) in view of You et al (US 2018/0262882).
Claims 3 and 20.
Kim et al discloses, before the step of sending the system information request to the base station through the message Msgl or Msg3 in the random access procedure, 
sending a trigger indication for triggering a random access procedure, wherein the trigger indication is used to indicate at least one of the system information request and a type of the system information request, the type of the system information request comprises a system information request based on the Msgl or a system information request based on the Msg3.  Paragraph [0079] describes the UE triggering a request for other system information. Kim et al is silent on the trigger indication is sent to a media access control (MAC) entity through a radio resource control (RRC) entity. You et al describes that RRC configuring MAC for monitoring C-RNTI, among other things.   See paragraph [0199].  Thus, it would have been obvious one skilled in the art prior to the filing of the present application to send a triggering signal to a media access control (MAC) entity through a radio resource control (RRC) entity as suggested by You et al for the purpose of monitoring C-RNTI.  

s 8  and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0215862) in view of Islam et al (US 2017/0346544).

Kim et al discloses  not setting the C-RNTI, and discarding the Temporary C-RNTI, if the contention resolution is successful (paragraph [0105] describes deletes a temporary C-RNTI if the random access procedure is successfully completed). Kim et al is silent that the downlink message is an Msg2 in the random access procedure.  Islam et al teaches the base station uses msg2 to transmit C-RNTI on downlink.   See  paragraph [0080].   Thus, it would have been obvious one skilled in the art prior to the filing of the present application to use the downlink message in the form of an Msg2 in the method of Kim et al as taught by Islam et al. 

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is drawn to a computer readable storage medium, which does not belong to of the four categories of patent eligible subject matter. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039.  The examiner can normally be reached on 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632